                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION

CECIL KELLY and RENEE KELLY,      )
                                  )
     Plaintiffs,                  )
                                  )
v.                                )          CV619-051
                                  )
AMERICAN MULTI-CINEMA,            )
INC. et al.,                      )
                                  )
     Defendants.                  )

                                ORDER

     Before the Court is the plaintiff’s Motion to Amend the Complaint

to Add Parties or Substitute, doc. 15, and the parties Consent Motion to

Substitute Party and Amend the Pleadings, doc. 16. For the following

reasons, plaintiff’s motion, doc. 15, is DENIED with leave to refile and

the consent motion, doc. 16, is GRANTED.          The Clerk of Court is

DIRECTED to update the caption to reflect the substitution of American

Multi-Cinema, Inc. for American Multi-Cinema, Inc., d/b/a AMC Classic

Statesboro 12.

                            BACKGROUND

     This case was removed to this Court on May 29, 2019. Doc. 1. In

brief, plaintiff Cecil Kelly was attending a movie when his seat collapsed
beneath him causing injuries. Doc. 1-1 at 4. Mr. Kelly, sued the theater,

three unnamed corporations, Jordan Kass—the theater’s manager—,

three John Does, and three Jane Does. Id. at 3. He brought claims for

premises liability and negligence. Id. at 5. Renee Kelly—Cecil Kelly’s

wife—alleges loss of consortium. Id. at 6.

     Defendants based their removal on the allegation that Jordan

Kass—a citizen and resident of Bulloch County—was fraudulently joined.

Doc. 4-1 at 8. They subsequently moved to dismiss defendant Kass on this

basis. Doc. 4. Plaintiffs then moved to remand. Doc. 9. While they

acknowledged that defendant Kass was not the manager of the cinema on

the date of the accident, they alleged that other citizens of the state of

Georgia were. Id. at 2. Plaintiffs indicated in their Motion to Remand

that they would seek to amend the complaint to add these other, at-that-

time unnamed, individuals. Id. While the motion to remand and the

motion to dismiss are not referred to the undersigned, plaintiff’s attempt

at amendment is.

     Plaintiffs seek to amend this complaint to add Destiny Paulk and

Jessica Mae Smith as these individuals were responsible for the

maintenance of the theater, seating of its invitees, and inspection of the

                                    2
theater for potential hazards. Doc. 15 at 2. Plaintiffs do not identify the

theories under which they would sue these individuals. Defendants argue

in opposition that there is no basis for liability against either Ms. Paulk or

Ms. Smith. Doc. 17 at 6.

                                ANALYSIS

     As an initial matter, the motion to amend to name the proper party,

doc. 16, is GRANTED as unopposed. However, whether the plaintiff’s

motion to amend to add additional parties should be granted is less clear.

This case is complicated by the fact that plaintiffs are attempting to amend

the complaint, in part, to support remand. Generally, a request to add a

party would be subject to the requirements of Rule 15(a), which allows a

party to amend after being served with responsive pleadings, only with

written consent or the Court’s leave. Such leave should be freely given

“when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, “[i]f after

removal the plaintiff seeks to join additional defendants whose joinder

would destroy subject matter jurisdiction, the court may deny joinder, or

permit joinder and remand the action to the State court.” 28 U.S.C.

§ 1447(e); see also Ingram v. CSX Transp., Inc., 146 F.3d 858, 862 (11th

Cir. 1998). That decision is left to the discretion of the court. Mayes v.

                                      3
Rapoport, 198 F.3d 457, 462 (4th Cir. 1999); Hensgens v. Deere & Co., 833

F.2d 1179, 1182 (5th Cir. 1987). “[T]he addition of a non-diverse party

should not be permitted without consideration of the original defendant’s

interest in the choice of the federal forum.” Osgood v. Discount Auto

Parts, LLC, 955 F. Supp. 2d 1352, 1355 (S.D. Fla. 2013).

     As amendment and the addition of the proposed parties would

ultimately require remand, the request is scrutinized “more closely than

a motion to amend under Rule 15,” and the Court “should deny leave to

amend unless strong equities support the amendment.” Jarriel v. Gen.

Mot. Corp., 835 F. Supp. 639, 640-41 (N.D. Ga. 1993) (citations omitted);

Liberacki v. Kroger Co., 2013 WL 12061882, * 2 (N.D. Ga. April 18, 2013)

(“Courts have regularly held that the liberal amendment standard in Rule

15 must yield to the more specific rule governing joinder after removal in

Section 1447(e).” (quoting Fayne v. Green Tree Serv., LLC, 2012 WL

12839545, *3 (N.D. Ga. July 25, 2012)).         Determining whether the

amendment to join a non-diverse defendant should be permitted requires

the Court to balance the equities involved. Jarriel v. Gen. Motors Corp.,

835 F. Supp 639, 641 (N.D. Ga. 1993). As a result, this district has adopted

the Fifth Circuit’s factor analysis. “Factors to be considered are: (1)

                                     4
whether the plaintiff would be significantly injured if the amendment were

not permitted, (2) the extent to which the purpose of the amendment is to

defeat federal jurisdiction, (3) whether the plaintiff has been dilatory in

seeking amendment, and (4) any other factors bearing on the equities.”

Clement v. CSX Transp., Inc., 2007 WL 1098784, at *2 (S.D. Ga. Apr. 9,

2007) (citing Hensgens, 833 F.2d at 1182).

     Plaintiffs attempted to file a complaint against the theater’s

manager, but misidentified the manager at issue. The attempt may be

enough to save plaintiff’s amendment. See Denver v. Family Dollar Stores

of Georgia, LLC, 775 F. App’x 866 (11th Cir. 2018). Nevertheless, neither

plaintiffs nor defendants addressed the proper standard in their briefs.

See doc. 15, doc. 16. Both parties relied on Fed. R. Civ. P. 15 rather than

the more stringent standard articulated in 28 U.S.C. § 1447(e). As a result,

the Court lacks briefing on any of the factors involved in the analysis.

Accordingly, the Court will DENY plaintiff’s motion with leave to refile.

Doc. 15. If plaintiffs wish to amend, they shall have fourteen days from

the date of this order to file a second motion applying the appropriate

standard. Defendants shall have fourteen days to respond.




                                     5
                            CONCLUSION

     For the foregoing reasons, plaintiff’s motion, doc. 15, is DENIED

with leave to refile and the consent motion, doc. 16, is GRANTED. The

Clerk of Court is DIRECTED to update the caption to reflect the

substitution of American Multi-Cinema, Inc. for American Multi-Cinema,

Inc., d/b/a AMC Classic Statesboro 12.

     SO ORDERED, this 24th day of October, 2019.



                                 _______________________________
                                   _________________________
                                 CHR    PHER L. RAY
                                  HRISTOPHER
                                   RISTOPH
                                 UNITED STATESS MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                    6
